Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (JP 3-110343).
 	Suzuki et al. disclose an air venting apparatus 1, comprising: a base portion 3, assembled on a mounting horizontal reference surface C in a use state (while turn Figs. 1-2 ninety degrees clockwise);  an end portion (Figs. 1-8, closed end of 1 at right); and a side wall 2 having one or more air outlets (translation, page 2, lines 28-30,  the main body 2 is made of natural fiber having opening of 0.1 µm to 200 µm) and connecting the base portion and the end portion (Figs. 1-8), wherein the side wall 2 has a retracted state  in which the end portion is close to the base portion (Figs. 4, 8), and an extended state in which the end portion is away from the base portion (Figs. 1-3, 6-7), the end portion configured to reciprocally move between the retracted state and the extended state; wherein the one or more air outlets are configured to direct air in at least a horizontal direction (translation, page 2, lines 28-30,  the main body 2 is made of natural fiber having opening of 0.1 µm to 200 µm, therefore air outlets are configured to direct air in all directions including horizontal direction);wherein the end portion is configured to reciprocally . 
Claim 15 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Paschke (US 6,558,250).
 	Paschke discloses an air venting apparatus 10, comprising: a base portion (Fig. 2, bottom of duct 18), assembled on a mounting horizontal reference surface (Fig. 2, top surface of sidewall of duct 12 is considered as a mounting horizontal reference surface) in a use state; an end portion (Fig. 2, top end portion of duct 20); and a side wall (Fig. 2, sidewall of ducts 18, 20) having one or more air outlets (col. 3, lines 18-21) and connecting the base portion and the end portion (Fig. 2), wherein the side wall has a retracted state in which the end portion is close to the base portion (Fig. 2, col. 1, lines 55-58, while air supply blower 34 being turned off and ducts 18, 20 being deflated), and an extended state in which the end portion is away from the base (Fig. 2, col. 1, lines 55-58, while air supply blower 34 being turned on and ducts 18, 20 being inflated), the end portion configured to reciprocally move between the retracted state and the extended state (by turning on/off blower 34); wherein the one or more air outlets are configured to direct air in at least a horizontal direction (Fig. 2 and col. 3, lines 18-21); wherein the end portion is configured to reciprocally move between the retracted state and the extended state in a vertical direction (Fig. 2, by turning on/off blower 34). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (JP 3-110343) in view of Ragner (US 2014/0130930).
 	Suzuki et al. disclose an air venting apparatus 1, comprising: a base portion 3, assembled on a mounting reference surface C in a use state (Figs. 1-2);  an end portion (Figs. 1-8, closed end of 1 at right); and a side wall 2 having one or more air outlets (translation, page 2, lines 28-30,  the main body 2 is made of natural fiber having opening of 0.1 µm to 200 µm) and connecting the base portion and the end portion (Figs. 1-8), wherein the side wall 2 has a retracted state in which the end portion is close to the base portion (Figs. 4, 8), and an extended state in which the end portion is away from the base portion (Figs. 1-3, 6-7), the end portion configured to reciprocally move between the retracted state and the extended state; wherein the one or more air outlets are configured to direct air in at least a horizontal direction (translation, page 2, lines 28-30,  the main body 2 is made of natural fiber having opening of 0.1 µm to 200 µm, therefore air outlets are configured to direct air in all directions including horizontal direction);wherein the end portion is configured to reciprocally move between the retracted state and the extended state in a vertical direction (while turn Figs. 1-2 ninety degrees clockwise).  Wherein the side wall 2 is constructed as an elastic side wall (translation, page 2, lines 28-30, the main body 2 is made of natural fiber such as cotton or hemp or a synthetic fiber such as polypropylene, nylon, polyester, or acrylic which are considered as elastic material). Wherein when an air venting pressure increases, the elastic side wall drives the end portion to move toward the extended state; or when the air venting pressure decreases, the elastic side wall drives the end portion to move toward the retracted state (translation, page 4, last paragraph to page 5, first paragraph).  Wherein the air venting apparatus 1 is constructed as a cylinder or cuboid (abstract, purpose). The air venting apparatus 1 can be used in air conditioning system .
Claims 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (JP 3-110343) in view of Ragner (US 2014/0130930) as applied to claim 1 as above, and further in view of Pinkalla et al. (US 9,494,336).
 	The air venting apparatus of Suzuki et al. as modified by Ragner as above includes all that is recited in claims 8-11 and 13 except for wherein the air outlets on the side wall are constructed as elongated air outlets and/or round air outlets, the elongated air outlets and/or the round air outlets are arranged around the side wall, and the elongated air outlets extend in a vertical direction, a horizontal direction, or a tilt direction; wherein the side wall has a plurality of air outlets, and each of the air outlets has an adjustable air venting area and/or air venting direction;  further comprising: a pivotal air deflector capable of pivotal movement relative to an . 

Response to Arguments
Applicant's arguments filed 4/23/2021 have been fully considered but they are not persuasive.  First, claims presented fail to structurally define over the prior art references as applied. There is no structural difference between the apparatus claims 15 and the prior art patents to Suzuki et al and Paschke.  On page 5 of the Remarks, the applicant argues that Suzuki does not disclose the claimed “wherein the one or more air outlets are configured to direct air in at least a horizontal direction; wherein the end portion is configured to reciprocally move between the retracted state and the extended state in a vertical direction”.  The examiner respectfully disagrees with this line of arguments.  After a thorough review of the prior art patent to Suzuki et al (Japanese Patent No. 3-110343), Suzuki patent does shows “the one or more air outlets are configured to direct air in at least a horizontal direction (translation, page 2, lines 28-30, the main body 2 is made of natural fiber having opening of 0.1 µm to 200 µm, therefore air outlets are configured to direct air in all directions including horizontal direction);wherein the end portion is configured to reciprocally move between the retracted state and the extended state in a vertical direction (while turn Figs. 1-2 ninety degrees clockwise)”. It should be noted that the directional limitations regarding “horizontal” or “vertical” are merely relative terms.  It is a merely orientation of the prior art device.  Claim 15 simply fails to structural define over the prior art patent to Suzuki et al.  This anticipation rejection under 35 USC 102 remains unchanged.  Second, at the bottom of page 5 of the Remarks, the applicant argues that Paschke fails to disclose the claimed “wherein the one or more air outlets are configured to direct air in at .    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY